Citation Nr: 1411645	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. J.S.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the RO in Albuquerque, New Mexico.

In July 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In a October 2011 decision, the Board remanded the issues of entitlement to TDIU to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The Board notes there was also an earlier, September 2010, remand from the Board.  In the October 2011 order of remand, the Board directed further development to "address the combined effect and extent of the functional and industrial impairment due to the Veteran's service-connected disabilities."  The requested actions were not completed as directed.  Specifically, the updated November 2011 VA examination did not address the effect the Veteran's posttraumatic stress disorder (PTSD) has on the Veteran's employability, whether separately or in combination with the Veteran's other service-connected disabilities.  Ordinarily, this would require another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board finds, as discussed below, that the updated examination provided pursuant to the order of remand contains sufficient information to decide the matter on the merits.  Because the decision is favorable to the Veteran and grants the full relief he seeks, any error on remand could only be nonprejudicial, i.e. harmless.  38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009).  The Board will proceed to the merits.




FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities, as opposed to his non-service connected disabilities, render him unemployable in light of his educational and occupational history.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for PTSD now rated 70 percent disabling, residuals (nonunion of left ulnar styloid fracture) of a left arm shell fragment wound (SFW) rated 20 percent, coronary artery disease rated 10 percent disabling, residuals of a lateral right calf SFW with retained fragments rated 10 percent disabling, residuals of a left wrist SFW rated 10 disabling, residual SFW scars on the right leg (posterior calf) rated 0 percent disabling, residual SFW scars on the right leg (lateral mid-calf) rated 0 percent disabling, and residuals SFW scars on the left wrist rated 0 percent disabling.  He has a combined disability rating of 80 percent.  He meets the criteria for consideration of TDIU on a schedular basis.

The Veteran has been afforded multiple VA examinations as to the effect of his service connected disabilities on his employability.   As noted in the introduction, unfortunately, none of the available examinations address the combined impact of all the Veteran's service-connected disabilities, including his physical and his psychological disabilities.  However, a VA examiner has, on different occasions, described the symptomatology and functional significance of each of the Veteran's service-connected disabilities, including their separate impact on his ability to obtain and maintain gainful employment.  See, e.g., November 2011 VA Examination (addressing coronary artery disease, multiple scars, and left arm disabilities); December 2010 VA Examination (addressing PTSD); April 2009 VA Examination (PTSD and physical disabilities); November 2008 VA Examination (PTSD); July 2008 VA Examination (physical disabilities); January 2007 VA Examination (PTSD).  Ultimately, though, it is not the medical opinion of the physicians that is dispositive; rather, the Board must render its opinion on the employability question based on the findings of the physicians as well as the rest of the record.  Cf. Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability").

The VA examiner who provided an opinion in November 2011 indicated that the Veteran was, despite his service-connected physical disabilities, "still capable of performing sedentary work."  November 2011 Report on VA Examination.  The VA examiner explained that the Veteran's coronary artery disease "moderately-severely affects physical employment," but only "mildly affects sedentary employment."  Id.  In addition, the examiner concluded that the Veteran's other service-connected physical disabilities also "mildly" affected his employability, particularly with respect to manual labor.  Id.  Importantly, as noted above, this opinion did not address the Veteran's service-connected PTSD.

With respect to PTSD, the 70 percent disability rating alone reflects, as the Veteran has argued, that the Veteran has "occupational and social impairment, with deficiencies in most areas, such as work" due to his PTSD.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Moreover, the various VA examinations have noted significant occupational impairment due to PTSD.  See, e.g., April 2009 Report of VA Examination (noting the Veteran's PTSD results in deficiencies in work); November 2008 Report of VA Examination (same with explanation:  "Anger outbursts and difficulty getting along with others."); January 2007 Report of VA Examination (noting the Veteran's PTSD results in deficiencies in work); but see December 2010 Report of VA Examination (answering "no" to question regarding whether PTSD results in deficiencies in work, yet describing social isolation and "decreased reliability and productivity" suggestive of at least some interference with occupational functioning).  The question is whether these occupational impairments due to PTSD, together with the occupational impairments caused by the Veteran's service-connected, physical disabilities, prevent the Veteran from obtaining or maintaining substantially gainful employment.

The descriptions in the various examination reports of angry outbursts, social isolation, difficulty getting along with others (especially non-family), panic attacks, and difficulties in enclosed spaces are consistent with the information provided by the Veteran's many lay witnesses, to include both family members and friends.  See, e.g., May 2007 Statements of Veteran's Wife, Children, and Friends (including wife's observation:  "In the past 30 years, I have seen him regress mentally, emotionally, and physically to the point that it has affected his health and can no longer work for a living.").  More pointedly, the Veteran has described the effect his disabilities have on his employability in a manner consistent with the available medical opinions.  See September 2010 Board Hearing Transcript at pp. 7-9 (describing impact of both PTSD and coronary artery disease on his employability); October 2008 DRO Hearing Transcript ("I absolutely cannot stand confined areas....I know desk work.  I couldn't handle it.  It just wouldn't work for me."); see also June 2001 Report of VA Examination ("complaining of temper and anger management problems with getting into frequent verbal arguments").  

The Board finds the Veteran and his witnesses credible and competent to report their observations of the impact the Veteran's symptoms have had on his employability.

The Veteran's previous work experience appears to exclusively involve construction work.  See, e.g., January 2007 Report of VA Examination (describing prior employment); see also April 2009 Report of VA Examination (noting Veteran's work in construction and his most recent employment as a day laborer).  The Veteran's graduation from high school marked his highest level of education.  See January 2007 VA Psychiatry Note.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to obtain or maintain sedentary employment.  In addition, based on the evidence discussed above, the Board finds the evidence at least in equipoise regarding whether the Veteran's PTSD symptoms render him unable to obtain or maintain indoor, sedentary employment.

The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  This finding is based both on the November 2011 VA examiner's opinion that the Veteran's service-connected disabilities limit him to sedentary employment, an opinion the Board finds persuasive, and on the fact that, giving the Veteran the benefit of the doubt, the Veteran's education, experience, and PTSD symptoms would render it impossible for the average person to follow a substantially gainful sedentary occupation.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see also, e.g., 38 C.F.R. § 3.340.

As the evidence is at least evenly balanced as to whether the Veteran would be unable to secure or follow substantially gainful employment due to all service-connected disorders, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to a TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


